IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-79,093-02


IN RE ALFRED OCHOA, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1145435 IN THE 232nd DISTRICT COURT
FROM HARRIS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 232nd District Court of Harris County, and that he subsequently filed an amended application
in the same court.  Although this Court has received the first application from Harris County, the
amended application, which was apparently intended to supercede the first application, has not been
received by this Court.  More than 35 days have elapsed since Relator allegedly filed the amended
application in the district court.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Harris
County, is ordered to file a response, which may be made by submitting the record on such amended
habeas corpus application, submitting a copy of a timely filed order which designates issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed an amended application for a writ of habeas corpus in Harris County.  Should
the response include an order designating issues, proof of the date the district attorney's office was
served with the amended habeas application shall also be submitted with the response.  This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: June 12, 2013
Do not publish